Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 December 11, 2013 If you are still having problems viewing this message, please click here for additional help. Exchange Traded Notes ETN Monthly Performance Report - November 2013 The November 2onthly Performance report is now available for download. Download the 1-pager report for complete details. Strategy in Focus: The Cushing ® 30 MLP Index (the "Index") The Index is an equally-weighted index that uses a formulaic, proprietary valuation methodology (SValuES©) to rank the MLPs for inclusion in the index. Exchange Traded Notes linked to the Index (the "MLP Index ETNs") are listed on the NYSE Arca under the ticker "MLPN". Please refer to the prospectus for this product for complete details. • MLPs are publicly traded limited or general partnership interests. MLPs included in the Index hold mid-stream energy infrastructure assets in North America. • The SValuES© formulaic ranking system emphasizes the importance of balance sheet, cash flow, and cash distribution metrics rather than market capitalization. • The MLPs underlying the Index are reset to equal weighting on a quarterly basis. • Although the MLP Index ETN holders have no interest or rights in the underlying MLPs, they may receive cash distributions as reduced by the investor fee. Find out more information on the MLP Index ETNs Credit Suisse ETN Products - Commodity Benchmark Exchange Traded Notes - CSCB - Commodity Rotation Exchange Traded Notes - CSCR - MLP Index Exchange Traded Notes - MLPN - Merger Arbitrage Index Exchange Traded Notes - CSMA Selected Investment Considerations - The ETNs do not have a minimum payment at maturity or daily repurchase value and are fully exposed to any decline in the applicable Index. Furthermore, the return at maturity or upon repurchase will be reduced by any fees and charges associated with the ETNs and the relevant Index. Therefore, the level of the Index must increase by an amount sufficient to offset the applicable fees and charges. - You will not receive fixed period interest payments on any ETN. Certain ETNs may provide for the payment of periodic coupons. The amount of any such coupon payment will vary and could be zero. - Although the return on the ETNs will be based on the performance of the applicable Index, the payment of any amount due on the ETNs, including any payment upon redemption, acceleration or at maturity, and coupon payments (if applicable) is subject to the credit risk of Credit Suisse. Investors are dependent on Credit Suisse’s ability to pay all amounts due on the ETNs, and therefore investors are subject to our credit risk. In addition, any decline in our credit ratings, any adverse changes in the market’s view of our creditworthiness or any increase in our credit spreads is likely to adversely affect the market value of the ETNs prior to maturity. - We expect that investors will purchase and sell the ETNs primarily in the secondary market through the exchange on which such ETNs are listed. We have no obligation to maintain any listing on any exchange, and may delist the ETNs at any time. - The indicative value of the ETNs is not the same as the closing price or any other trading price of the ETNs in the secondary market.
